DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-04-21.
Claims 1-3 and 7-9 are amended.
Claims 17-20 are canceled.
Claims 21-24 are added.

Response to Arguments
Applicant's arguments with newly amended parts in the claim 1 are still under the disclosure of Kim et al., although there are some part adjustments (e.g. the first and second wiring layer swapped, same as in the amended claim 1) necessitated by the amendment.  See detailed rejection below.
Originally, in the application and in the prior art of Kim, the first via was tapered from the second wiring layer to the first wiring layer; applicant tried to overcome the prior art and to make the first via tapered direction different from the prior, so the applicant swapped names of the first and the second wiring layer in claims, but the applicant forget the result is also changed, now the first via is tapered from the first wiring layer to the second wiring layer, as in amended claim 1, and as same as in the prior art, after swapped names of the first and the second wiring layer of the prior art; actually, the direction of the tapered first via is not changed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 10-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20140202743).
Re Claim 1, Kim show and disclose
A printed circuit board (100, fig. 1) comprising: 
a first base region (rigid substrate 200, fig. 1) and a flexible region (flexible substrate 116 in middle, fig. 1; a rigid-flexible printed circuit board including a rigid region and a flexible region, [0010]); 
a core layer (116, fig. 6-8) including a second insulating layer (lower 114 of the flexible substrate 116, fig. 6-8) including a high elastic material (flexible material of the flexible substrate 126, e.g. polymer or polyimide, [0024], and the flexible substrate 116 may include various insulating materials to represent the superior flexibility, [0024]) and a second wiring layer (lower 118, fig. 1 and 7) disposed on the second insulating layer; 
a first build-up layer (build-up layer in 200, fig. 1 and 8) disposed on the core layer in the first base region, and including a first insulating layer (insulating layer 126, under lower insulation layer 114, fig. 1 and 8) including a low elastic material (insulating layers 126 include epoxy insulating resin of the rigid substrates 200 and 300, [0031] and  [0033], and the insulating layer 126 includes 
a first electronic component (106, fig. 1 and 8) disposed in the first through portion and connected to the second wiring layer (fig. 1),
wherein the first build-up layer further includes a first wiring layer (lower 134, fig. 1) and a first via (136 under 116, fig. 1) connecting the first wiring layer and the second wiring layer to each other (wiring layers 134 and 118 is connected by via 136, fig. 1), and 
the first via has a tapered shape tapered in a direction from the first wiring layer to the second wiring layer (tapered from lower 134 to lower 118, fig. 1).
Re Claim 5, Kim show and disclose
The printed circuit board of claim 1, further comprising a first encapsulant covering a portion of the first electronic component and a side surface of the first build-up layer (component 106 is covered by encapsulating resin material of 126, fig. 1), and disposed in least a portion of the first through portion (fig. 1 and 8).
	Re Claim 6, Kim show and disclose
The printed circuit board of claim 1, wherein the printed circuit board further has a second base region (rigid substrate 300, fig. 1), and the printed circuit board further comprises a second build-up layer (build-up layer in 300, fig. 1 and 8) disposed on the core layer in the second base region, and including a fourth insulating layer (insulating layer 126 under 116 in 300, fig. 1 and 8) 
Re Claim 7, Kim show and disclose
The printed circuit board of claim 6, wherein the second build-up layer has a second through portion (through portion in lower 126 for the component 106 in 300, fig. 1 and 8) penetrating through the fourth insulating layer, and the printed circuit board further includes a second electronic component (106 in 300, fig. 1 and 8) disposed in the second through portion and connected to the second wiring layer (fig. 1).
Re Claim 10, Kim show and disclose
The printed circuit board of claim 6, wherein the flexible region is disposed between the first base region and the second base region (fig. 1).
Re Claim 11, Kim show and disclose
The printed circuit board of claim 10, wherein the flexible region is exposed from the first build-up layer and the second build-up layer (fig. 1).
Re Claim 13, Kim show and disclose
The printed circuit board of claim 6, wherein at least any one of the first build-up layer or the second build-up layer comprises one or more wiring layers (upper and lower 118s, fig. 1 and 7), and the number of the wiring layers included in the first build-up layer and the number of wiring layers included in the second build-up layer are the same (fig. 1 and 7).
Re Claim 14, Kim show and disclose

	Re Claim 15, Kim show and disclose
The printed circuit board of claim 1, wherein the high elastic material has a modulus of elasticity (flexible material of the flexible substrate 126, e.g. polymer or polyimide, [0024], and the flexible substrate 116 may include various insulating materials to represent the superior flexibility, [0024]) greater than that of the low elastic material (insulating layers 126 include epoxy insulating resin of the rigid substrates 200 and 300, [0031] and [0033]; and the insulating layer 126 includes an impregnated substrate containing glass fiber, [0037]).
Re Claim 16, Kim show and disclose
The printed circuit board of claim 1, wherein the high elastic material has a greater limitation of reversible elasticity (flexible material of the flexible substrate 126, e.g. polymer or polyimide, [0024], and the flexible substrate 116 may include various insulating materials to represent the superior flexibility, [0024]) than that of the low elastic material (insulating layers 126 include epoxy insulating resin of the rigid substrates 200 and 300, [0031] and [0033]; and the insulating layer 126 includes an impregnated substrate containing glass fiber, [0037]) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Re Claim 2, Kim show and disclose
The printed circuit board of claim 1, wherein the core layer further comprises: a third insulating layer (upper 114, fig. 1 and 8) disposed on an opposite side of a side of the second insulating layer (lower 114, fig. 1 and 8) on which the second wiring layer is disposed, and including a high elastic material (the flexible substrate 116 may include various insulating materials to represent the superior flexibility, [0024]); an adhesive layer (110, fig. 1 and 8) disposed between the second and third insulating layers; and a third wiring layer (upper 118, fig. 1 and 8) disposed on the third insulating layer;
Kim disclosed claimed invention, except for the third wiring layer
embedded in the adhesive layer, since Kim disclose the second and third insulating layers 114 bonded with adhesive layer 110 (fig. 1 and 8), the wirings 118 in between the insulating layer 114 and the adhesive layer 110 (fig. 1 and 8), and the wiring layers 118 are embedded in the insulating layer 114, (fig. 1 and 8), therefore, it would have been obvious to one having ordinary skill in the art to rearrange the wiring layer (118, fig. 1 and 8) to embed in the adhesive layer 110 (fig. 1 and 8) in the electronic device of Kim, in order to have variety design choice of embedding the wiring layer to bonded upper or lower layer for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 8, Kim show and disclose
The printed circuit board of claim 6, wherein the core layer further comprises: a third insulating layer (upper 114, fig. 1 and 8) disposed on an opposite side of the second insulating layer (lower 114, fig. 1 and 8) on which the first wiring layer is disposed; an adhesive layer (110, fig. 1 and 8) disposed between the first and third insulating layers; and a third wiring layer (upper 118, fig. 1 and 8) disposed on the third insulating layer; 
Kim disclosed claimed invention, except for the third wiring layer
embedded in the adhesive layer, since Kim disclose the first and second insulating layers 114 bonded with adhesive layer 110 (fig. 1 and 8), the wirings 118 in between the insulating layer 114 and the adhesive layer 110 (fig. 1 and 8), and the wiring layers 118 are embedded in the insulating layer 114, (fig. 1 and 8), therefore, it would have been obvious to one having ordinary skill in the art to rearrange the wiring layer (118, fig. 1 and 8) to embed in the adhesive layer 110 (fig. 1 and 8) in the electronic device of Kim, in order to have variety design choice of embedding the wiring layer to bonded upper or lower layer for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 9, Kim show and disclose 
The printed circuit board of claim 8, wherein the second build-up layer has a second through portion penetrating through the fourth insulating layer, the core layer has a third through portion (through portion in lower portion of 116 for the component 106 in 300, fig. 1 and 8) penetrating through the second insulating .
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Segawa et al. (US20130014982).
Re Claim 3, Kim show and disclose
The printed circuit board of claim 2, 
Kim does not disclose 
wherein the adhesive layer has an opening exposing at least a portion of the second insulating layer and the third insulating layer in the flexible region.
Segawa teaches a rigid-flexible circuit board wherein
the flexible circuit board (11, fig. 1) has the adhesive layer (100, fig. 1) has an opening (through hole for 120d, fig. 1) exposing at least a portion of the second insulating layer (102, fig. 1) and the third insulating layer (101, fig. 1) in the flexible region (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to use a through hole in the adhesive layer of the flexible circuit board as taught by Segawa for the electronic device Kim, in order to be able to use the through hole to connect circuit layers on both surfaces of the adhesive layer for the electronic device.
Re Claim 12, Kim show and disclose

Kim does not disclose
the number of the wiring layers included in the first build-up layer and the number of wiring layers included in the second build-up layer are different from each other.
Segawa teaches a rigid-flexible circuit board wherein
the number of the wiring layers included in the first build-up layer (12, fig. 1) and the number of wiring layers included in the second build-up layer (13, fig. 1) are different from each other.
Therefore, it would have been obvious to one having ordinary skill in the art to use different numbers of wiring layer in first and second build-up layers of the rigid portions as taught by Segawa for the electronic device Kim, in order to be able to use different numbers of wiring layer in the first and second build-up layers of the rigid portions to meet different circuit needs for the electronic device.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

 further comprising an elastomer disposed in at least a portion of the opening.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 4 and all claims dependent thereof patentable over art of record.
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 21-24 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 21 in combination as claimed, including:
wherein the core layer further comprises: a third insulating layer disposed on an opposite side of a side of the second insulating layer on which the second wiring layer is disposed, and including a high elastic material; an adhesive layer disposed between the second and third insulating layers; and a third wiring layer disposed on the third insulating layer and embedded in the adhesive layer, the adhesive layer has an opening exposing at least a portion of the second insulating layer and the third insulating layer in the flexible region, and the printed circuit board o further comprises an elastomer disposed in at least a portion of the opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848